Title: General Orders, 11 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 11th 1775
Parole Tunbridge.Countersign Squantum.


Complaints having been made by the Inhabitants to the East of Watertown, that their Gardens are robb’d, their Fields laid waste, and Fences destroyed; Any Person who shall for the future be detected in such flagitious, wicked practices, will be punished without mercy.
The Commander in Chief has been pleased to appoint Stephen Moylan Esqr. to be Muster Master General to the Army of the United Colonies; he is in all things touching his duty, as Muster, Master General, to be consider’d and obeyed as such.
